--------------------------------------------------------------------------------

Exhibit 10.21
 
 
SECONDMENT AGREEMENT
 
WHEREAS, Michael A. Gerber (the "Executive") serves as the Chief Executive
Officer of Farm Credit of Western New York, an Association in the Farm Credit
System ("FCWNY");
 
WHEREAS, with the consent of FCWNY, the Executive has agreed to serve as interim
Chief Executive Officer of The Federal Agricultural Mortgage Association
("Farmer Mac" and, collectively with FCWNY, the "Parties");
 
WHEREAS, in connection with the Executive's engagement by Farmer Mac, FCWNY has
agreed to second the Executive to Farmer Mac; and
 
WHEREAS, the Parties desire to enter into this Secondment Agreement to set forth
the terms and conditions under which the Executive will provide the Services (as
defined below) to Farmer Mac during the Secondment Period (as defined below);
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements of
the Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
 
Section 1.    Definitions.  The following initially capitalized terms, as used
in this Secondment Agreement, have the following meanings:
 
(a)         "Effective Date" means October 1, 2008.
 
(b)         "Secondment Period" means that period commencing on the Effective
Date and ending upon the termination of this Secondment Agreement in accordance
with Section 6 hereof.
 
(c)          "Services" means all services commensurate with the duties of the
Chief Executive Officer of Farmer Mac during the Secondment Period. 
 
Section 2.     Executive's Continued Employment with FCWNY.  During the
Secondment Period, FCWNY shall make the Executive available to Farmer Mac for
the purpose of performing the Services for or on behalf of Farmer
Mac.  Notwithstanding the foregoing, the Executive will at all times during the
Secondment Period continue to be an employee of, and an employee only of,
FCWNY.  The Executive shall be subject to the personnel policies and other terms
and conditions of employment administered by FCWNY with respect to its
employees, generally, and shall be entitled to receive from FCWNY all benefits,
perquisites and privileges available generally to FCWNY employees, whether or
not seconded.  The Executive shall also be subject to Farmer Mac's personnel and
other policies to the extent that they do not conflict with FCWNY's
policies.  During the Secondment Period, the Executive shall report to, and
receive substantive direction regarding his duties from, Farmer Mac's Board of
Directors.
 
Section 3.    Salary and Benefits.  During the Secondment period, FCWNY, and not
Farmer Mac, shall pay the Executive's salary and provide any insurance, pension
and other benefits to which he is entitled as an employee of FCWNY and under any
written or oral agreements or understandings with respect to his employment with
FCWNY (collectively, the "Executive Employment Arrangements").

 
 

--------------------------------------------------------------------------------

 
 
Section 4.     Reimbursement of FCWNY.


(a)         In consideration for FCWNY making the Executive available to provide
the Services during the Secondment Period, Farmer Mac shall pay to FCWNY, on a
monthly basis promptly following the end of each month, an amount equal to the
sum of (a) the Executive's base salary for such month (or portion of such month
if the Secondment Period is not in effect for the entire month), and (b) FCWNY's
cost of providing employee benefits to the Executive pursuant to the Executive
Employment Arrangements for such month (or portion of such month if the
Secondment Period is not in effect for the entire month).  FCWNY agrees not to
increase the Executive's base salary or the cost of providing employee benefits
to the Executive above those in effect immediately before the Effective Date
except to the extent such increases are no greater than those applicable to
other officers of FCWNY.


(b)         In addition, to the extent that FCWNY provides any cash bonus
(including, but not limited to, pursuant to any qualified incentive compensation
plan) to the Executive for any period that includes the Secondment Period,
Farmer Mac shall reimburse FCWNY for a pro rata share of such bonus, as
determined by multiplying the total cash bonus by a fraction, the numerator of
which is the number of days in the Secondment Period during the applicable bonus
period and the denominator of which is the total number of days during the
applicable bonus period.  Such reimbursement shall be paid by Farmer Mac to
FCWNY within ten (10) days after Farmer Mac receives an invoice from FCWNY
specifying such amount.  FCWNY agrees not to increase the Executive's target
bonus for any period above that in effect immediately before the Effective Date
except to the extent such increase is no greater than that applied to other
officers of FCWNY.


Section 5.    Farmer Mac Indemnification of FCWNY.  Farmer Mac agrees to
indemnify and hold FCWNY harmless from and against any and all losses, damages,
expenses, costs of defense and claims incurred by FCWNY in connection with a
third-party claim (collectively, "Losses") that may arise in connection with, or
in respect of, the Executive's performance of the Services.  In addition, Farmer
Mac agrees that FCWNY shall have no liability for, and shall be fully exculpated
with respect to, any Losses that Farmer Mac or any of its affiliates, or any of
their respective shareholders, directors, officers or employees or
representatives may incur in connection with, or in respect of, the Executive's
performance of the Services.
 
Section 6.    Termination of Secondment Agreement.  This Secondment Agreement
shall terminate upon the earlier to occur of (a) the termination of the
Executive's status as interim CEO of Farmer Mac for any reason, or (b) the
Executive's termination as an employee of FCWNY for any reason.


Section 7.    Miscellaneous.
 
(a)         Entire Agreement.  This Secondment Agreement sets forth the entire
agreement and understanding of the parties concerning the subject matter hereof
and supersedes all prior agreements, arrangements and understandings between
FCWNY and Farmer Mac concerning such subject matter.  No representation,
promise, inducement or statement of intention has been made by or on behalf of
either party hereto that is not set forth in this Secondment Agreement or the
documents referred to herein.  This Secondment Agreement may not be amended or
modified except by a written instrument specifically referring to this
Secondment Agreement executed by the parties hereto.


(b)         Waiver.  The failure of either Party hereto at any time or from time
to time to require performance of any of the other party's obligations under
this Agreement shall in no manner affect the right to enforce any provision of
this Agreement at a subsequent time, and the waiver of any rights arising out of
any breach shall not be construed as a waiver of any rights arising out of any
subsequent breach.


(c)         No Third Party Beneficiary.  The terms and provisions of this
Secondment Agreement are intended solely for the benefit of each Party hereto,
and it is not the intention of the Parties to confer third-party beneficiary
rights upon any other person.


(d)         No Assignment.  Neither this Secondment Agreement nor any right,
interest or obligation hereunder may be assigned by any Party hereto without the
prior written consent of the other Party.

 
 

--------------------------------------------------------------------------------

 
 
(e)         Headings.  The headings used in this Secondment Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.


(f)          Severability.  In the event that any provision of this Secondment
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(g)         Governing Law.  This Secondment Agreement shall be governed by and
construed and enforced in accordance with federal law and, to the extent federal
law incorporates state law, that law shall be the laws of the State of New York
applicable to a contract executed and performed in such state, without regard to
its principles of conflicts of laws.




IN WITNESS WHEREOF, the undersigned have executed this Secondment Agreement as
of the Effective Date.


FARM CREDIT OF WESTERN NEW YORK
 
FARMER MAC
                   
By:
/s/ C. Scott Herring
 
By:
/s/ Lowell L. Junkins
         
Name:
C. Scott Herring
 
Name:
Lowell L. Junkins
         
Title:
President
 
Title:
Vice Chairman and Acting Chairman of the Board

 
 

--------------------------------------------------------------------------------